DETAILED ACTION
Status of Claims:  
Claims 1-5, 8, 10, 12-16, 18-19 and 21-29 are pending.
Claims 1, 8, 12-13, 15-16, 18 and 21-22 are currently amended.
Claims 24-29 are new.
Claims 7, 9 and 20 are currently cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 29, 2020 has been entered.
 
Response to Amendment
Applicant’s amendments to the Claims have overcome the 112(a) rejections over claims 1, 13 and 18 previously set forth in the Final Office Action mailed Jun. 29, 2020. 

Response to Arguments
Applicant’s arguments with respect to claims 8 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of 

Applicant argues that Monosov and Long do not teach the compartments having attached growth media of different densities.  This argument is not persuasive because Monosov teaches attached growth media may include yarns made from filaments of different kinds and may also include non-filaments of various weight/density; thus it is interpreted that each biomass support member is a different density from a plurality of other biomass support members, where “density” is broadly interpreted to mean any quantity (such as mass) to unit (such as volume) ratio (see Monosov, para. 0007 and 0064).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The phrase "provid(see line 3 of claim 24; lines 2-3 of claim 25; line 3 of claim 26) does not have support in the instant Specification.  The instant disclosure references “higher oxygen concentrations” (see para. 0009), however there is no suggestion that the concentration reaches supersaturation and therefore the claimed subject matter has not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 18-19, 24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monosov (US 2008/0245731 A1) and Long (US 4,915,829 A).

Regarding claim 1, Monosov teaches an enclosed wastewater treatment tank utilizing a plug flow process (wastewater treatment apparatus comprising water zones which may be in one or more vessels; the vessels have tops closed or open to the atmosphere; the process causes wastewater to be treated in continuous fashion, preferably sequential plug flow through the zones) (see para. 0172-0173 and 0139) for treating an influent wastewater and providing treated effluent discharge water comprising: 
a tank having a bottom wall, side walls, a first end wall, a second end wall and a cover providing access to the inside of said tank and adapted to enclose the wastewater treatment tank to keep nearly pure oxygen or a mixture of nearly pure oxygen and compressed air enclosed in the tank when in operation (the vessels will have floors, sides and tops closed or open to the atmosphere) (see para. 0173; Fig. 7-8, 11 and 13) to provide for a fully aerobic system, said fully aerobic system providing for a higher pollutant removal rate than a non-enclosed wastewater treatment tank that is not treated with nearly pure oxygen or a mixture of nearly pure oxygen and compressed air due to higher oxygen concentrations in said tank (the functional limitations of “fully aerobic”, “providing for a higher pollutant removal rate” and “higher oxygen concentrations” do not require any structure beyond a cover and a supply of the claimed oxygen-containing air and therefore do not patentably distinguish the claimed invention from the prior art; however, as the structures are taught by the prior art, these functional limitations are inherent; alternatively, at start-up, oxygen-containing gas is fed at a rate above the normal operation level to promote relatively rapid biomass growth, and therefore inherently achieve a higher pollutant removal rate and is considered to be fully aerobic) (see para. 0162); 
said first end wall including means for receiving influent wastewater (per the pre-AIA  35 U.S.C. 112, sixth paragraph interpretation for “means for receiving” to be an influent pipe, and equivalents thereof (see Fig. 1 and 4 of the instant Specification), the vessel or vessels will have inlets and outlets, 
said second end wall including means for discharging said treated effluent discharge water (per the pre-AIA  35 U.S.C. 112, sixth paragraph interpretation for “means for discharging” to be an effluent pipe, and equivalents thereof (see Fig. 1 and 4 of the instant Specification), the vessel or vessels will have inlets and outlets, which may for example be in the form of conduits, overflow weirs, underflow baffles or other liquid conveyances; effluent channel or effluent pipe) (see para. 0175; Fig. 7-8 and 11);
at least two baffles providing for at least three separate compartments in said tank (where plural treatment zones are provided in a given vessel, the zones may be defined with the aid of suitable baffling in the vessel) (see para. 0176) adapted to provide for plug flow movement of said wastewater (the vessel or vessels, the zones and their liquid connections and internals are configured to maintain within them a moving body (i.e. continuous flow) of wastewater and are preferably configured for the zone to zone flow of wastewater to be in plug flow) (see para. 0175) wherein said plug flow movement of said wastewater comprises a serpentine path (see Fig. 7-8) for continuous flow of said wastewater through vertical openings at opposite ends of said at least two baffles (the vertically oriented overflow and underflow openings of each stage) (see Fig. 7-8) and wherein said plug flow movement comprises a length to width ratio through the tank (vessels may in plan view be of any suitable shape, and thus the apparatus which is comprised of plural zones in one or more vessels inherently has dimensions and a length to width ratio) (see para. 0172-0174; Fig. 7-8);
said at least three separate compartments comprising at the bottom of each of said compartments an air diffuser adapted to diffuse nearly pure oxygen or a mixture of nearly pure oxygen and compressed air (the apparatus includes typical aeration gas supply system components, such as diffusers; supplied with oxygen-containing gas, e.g. air, oxygen and oxygen-enriched air, thus the diffuser is interpreted to be capable of diffusing the claimed gasses) (see para. 0181 and 0140) and 
a source of nearly pure oxygen or a source of a mixture of nearly pure oxygen and compressed air connected to said air diffusers for treating said wastewater (supplied with oxygen-containing gas, e.g. oxygen-enriched air, where “a mixture of nearly pure oxygen and compressed air” is interpreted to require the structural elements of air and oxygen in any proportion) (see para. 0181 and 0140),
wherein influent wastewater enters said tank through said first end wall and flows through the at least three compartments with plug flow movement and is treated by said attached growth media and said nearly pure oxygen or said mixture of nearly pure oxygen and compressed air in said fully aerobic system to provide said treated effluent discharge water which exits said tank through said means for discharging the treated effluent discharge water in said second end wall (see para. 0203, 0140 and 0175) (the functional limitation “fully aerobic” does not require any structure beyond a cover and a supply of oxygen-containing air and therefore does not patentably distinguish the claimed invention 
Monosov teaches that the tank or compartments (vessel, vessels or the zones) may be configured for continuous flow of the wastewater (see para. 0139, 0169 and 0175), however Monosov does not explicitly teach that the plug flow is continuous through each of said at least three compartments of the Fig. 7-8 and 11 embodiments, and the tank comprising vertical openings at opposite ends of said baffles and said vertical openings are substantially the entire height of said baffles.
Long teaches a wastewater treatment tank utilizing a continuous channel plug flow process for treating an influent wastewater and providing treated effluent discharge water comprising at least one baffle providing for at least two separate compartments in a tank wherein there are vertical openings at opposite ends of said baffles and said vertical openings are substantially the entire height of said baffles; said baffles and said vertical openings are adapted to provide for continuous plug flow movement of said wastewater through each of said at least three compartments wherein said plug flow movement of said wastewater comprises a serpentine path for continuous flow of said wastewater through said vertical openings at opposite ends of said at least two baffles (a serpentine flow path is exhibited for wastewater flowing through the hydraulic plug-flow aeration chambers 30, 32 and 34 with conduit means 38 and 44, or chambers 70 and 78 with conduit means 68 and 76; the aeration chamber comprises a series of tanks) (see Fig. 3-4; claims 1 and 8). 
Long is an analogous invention in the art of aerated wastewater treatment systems.  It would have been obvious to one of ordinary skill in the art to modify the zones and vertical openings of Monosov to be configured for continuous plug-flow movement of said wastewater through each of said compartments, thus utilizing a continuous channel plug flow process, as taught by Long because plug hydraulic flow insures the maximum reduction of pollutants in the effluent and a high rate of oxygen 
Monosov, as modified by Long, does not explicitly state “of about 8:1 to about 12:1” for the length to width ratio of the plug flow movement through the tank for the embodiment of Fig. 7-8.  However, Monosov, as modified by Long, discloses that there may be 3 to 30 zones in a treatment apparatus (an MSABP plant may have about 3 to about 25-30 zones defined by baffles and/or tank walls) (see Monosov, para. 0176) and that the vessel, or zones, may be a square, therefore teaching, for square-shaped zones, that the plug flow movement through the tank has a length to width ratio of 3:1 to 30:1.  Thus, the claimed ratio of about 8:1 to about 12:1 would have been obvious to one of ordinary skill in the art because the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05 (I)).
Alternatively, Monosov, as modified by Long, teaches a tank with eight stages where each stage is 7’-0” long by 5’-0” wide (see Fig. 11).  It would have been obvious to one of ordinary skill in the art to modify the stages or tanks of Monosov’s Fig. 7-8 embodiment to be the quantity and size of Monosov’s Fig. 11 embodiment and thus have a plug flow movement with a length to width ratio of about 8:1 to about 12:1 because Monosov is open to any vessel shape and size (see Monosov, para. 0174) and is open to any number of stages (see Monosov, para. 0176).  

Regarding claim 2, Monosov, as modified by Long, teaches a wastewater treatment tank according to claim 1 further comprising an outlet pipe in the last treatment compartment exiting to a further treatment compartment (each stage has an outlet which may for example be in the form of conduits, overflow weirs, underflow baffles or other liquid conveyances) (see Monosov, para. 0175). 

Regarding claim 3, Monosov, as modified by Long, teaches a wastewater treatment tank according to claim 2.
Monosov, as modified by Long, does not explicitly teach wherein said further treatment compartment comprises means for further treating said treated effluent discharge water selected from the group consisting of means for additional filtration, means for disinfection, means for settling and means for chemical addition (per the pre-AIA  35 U.S.C. 112, sixth paragraph interpretation for “means for further treating” to be “means for additional filtration”, where the latter is disclosed to be ultrafiltration, nanofiltration, and equivalents thereof) (see para. 0032 of the instant Specification). 
Monosov further teaches that the wastewater treatment tank may comprise a further treatment compartment wherein said further treatment compartment comprises means for further treating said treated effluent discharge water selected from the group consisting of means for additional filtration, means for disinfection, means for settling and means for chemical addition (a panel-free zone or tank at the downstream end of a plant may be used to practice post-aeration or disinfection) (see Monosov, para. 0177).
It would have been obvious to one of ordinary skill in the art to modify the downstream stages of Monosov’s embodiment of Fig. 7-8 to include a further treatment compartment as further taught by Monosov because such a structure is known in the art and because Monosov is open to the stages being of different treatment processes (see Monosov, para. 0141 and 0177).

Regarding claim 4, Monosov, as modified by Long, teaches a wastewater treatment tank according to claim 1 wherein said tank is adapted to treat 100,000 gallons of water per day or less (the number and size of zones employed with vary from plant to plant, for example about 3 to about 25-30 zones for an MSABP plant; illustrative panel sizes include 1.5-4.5 m high, 1-2 m wide, and at least 20, 30 or more preferably substantially 35 mm thick, with 25-30 support members in a rack; these dimensions 

Regarding claim 5, Monosov, as modified by Long, teaches a wastewater treatment tank according to claim 1. 
Monosov, as modified by Long, does not explicitly teach wherein said tank includes means for moving said tank (per the pre-AIA  35 U.S.C. 112, sixth paragraph interpretation for “means for moving” to be casters and equivalents thereof (see para. 0025 of the instant Specification).  However, “a claimed device which is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results” (see MPEP § 2144.04(V)(A)).

Regarding claim 18, Monosov teaches an enclosed wastewater treatment tank utilizing a plug flow process (wastewater treatment apparatus comprising water zones which may be in one or more vessels; the vessels have tops closed or open to the atmosphere; the process causes wastewater to be treated in continuous fashion, preferably sequential plug flow through the zones) (see para. 0172-0173 and 0139) for treating an influent wastewater and providing treated effluent discharge water comprising:
a tank having a bottom wall, side walls, a first end wall, a second end wall and a cover providing access to the inside of said tank and adapted to enclose the wastewater treatment tank to keep nearly pure oxygen or a mixture of nearly pure oxygen and compressed air enclosed in the tank when in operation (the vessels will have floors, sides and tops closed or open to the atmosphere) (see para. 0173; Fig. 7-8, 11 and 13) to provide for a fully aerobic system, said fully aerobic system providing for a higher pollutant removal rate than a non-enclosed wastewater treatment tank that is not treated with 
an influent opening in one of said walls for receiving influent wastewater (per the pre-AIA  35 U.S.C. 112, sixth paragraph interpretation for “means for receiving” to be an influent pipe, and equivalents thereof (see Fig. 1 and 4 of the instant Specification), the vessel or vessels will have inlets and outlets, which may for example be in the form of conduits, overflow weirds, underflow baffles or other liquid conveyances; influent channel or inlet pipe) (see para. 0175; Fig. 7-8 and 11);
an effluent opening in one of said walls for discharging said treated effluent discharge water (per the pre-AIA  35 U.S.C. 112, sixth paragraph interpretation for “means for discharging” to be an effluent pipe, and equivalents thereof (see Fig. 1 and 4 of the instant Specification), the vessel or vessels will have inlets and outlets, which may for example be in the form of conduits, overflow weirs, underflow baffles or other liquid conveyances; effluent channel or effluent pipe) (see para. 0175; Fig. 7-8 and 11); 
at least one baffle providing for at least two separate compartments in said tank (where plural treatment zones are provided in a given vessel, the zones may be defined with the aid of suitable baffling in the vessel) (see para. 0176) adapted to provide for plug flow movement of said wastewater (the vessel or vessels, the zones and their liquid connections and internals are configured to maintain within them a moving body (i.e. continuous flow) of wastewater and are preferably configured for the 
said at least two separate compartments comprising at the bottom of each of said compartments an air diffuser adapted to diffuse nearly pure oxygen or a mixture of nearly pure oxygen and compressed air (the apparatus includes typical aeration gas supply system components, such as diffusers; supplied with oxygen-containing gas, e.g. air, oxygen and oxygen-enriched air, thus the diffuser is interpreted to be capable of diffusing the claimed gasses) (see para. 0181 and 0140) and including attached growth media for treating said wastewater (biomass support members) (see para. 0003 and Title) constructed and arranged above said air diffusers and substantially filling each of said compartments (see Fig. 7-8, where “substantially filling” is broadly interpreted to include any large degree of filling the vessel such as illustrated by Fig. 7-8; place substantial numbers of panels over and near rows of closely-spaced diffusers; large capacity racks) (see para. 0184 and 0200) and constructed and arranged for said wastewater to cover said attached growth media (wastewater flows into each stage and biomass on the panels absorb pollutants, which is interpreted that the biomass support members are constructed and arranged to be covered by the wastewater) (see para. 0203), thereby providing for a space between said wastewater and said cover retaining therein said nearly pure oxygen or a mixture of nearly pure oxygen and compressed air (a space is between the water surface and the cover) (see Fig. 13); and

wherein influent wastewater enters said tank through said influent opening and flows through the at least two compartments with plug flow movement and is treated by said attached growth media and said nearly pure oxygen or said mixture of nearly pure oxygen and compressed air in said fully aerobic system to provide said treated effluent discharge water which exits said tank through said effluent opening (see para. 0203, 0140 and 0175) (the functional limitation “fully aerobic” does not require any structure beyond a cover and a supply of oxygen-containing air and therefore does not patentably distinguish the claimed invention from the prior art; however, as the structure is taught by the prior art, the functional limitation is inherent).
Monosov teaches that the tank or compartments (vessel, vessels or the zones) may be configured for continuous flow of the wastewater (see para. 0139, 0169 and 0175), however Monosov does not explicitly teach that the plug flow is continuous through each of said at least three compartments of the Fig. 7-8 and 11 embodiments, and wherein there is a vertical opening at one end of said baffle and said vertical opening is substantially the entire height of said baffle.
Long teaches a wastewater treatment tank utilizing a continuous channel plug flow process for treating an influent wastewater and providing treated effluent discharge water comprising at least one baffle providing for at least two separate compartments in a tank wherein there are vertical openings at opposite ends of said baffles which vertical openings are substantially the entire height of said baffles; said baffles and said vertical openings are adapted to provide for continuous plug flow movement of said wastewater through each of said at least three compartments wherein said plug flow movement of said wastewater comprises a serpentine path for continuous flow of said wastewater through said 
Long is an analogous invention in the art of aerated wastewater treatment systems.  It would have been obvious to one of ordinary skill in the art to modify the zones and vertical openings of Monosov to be configured for continuous plug-flow movement of said wastewater through each of said compartments, thus utilizing a continuous channel plug flow process, as taught by Long because plug hydraulic flow insures the maximum reduction of pollutants in the effluent and a high rate of oxygen usage throughout most of the tank (see Long, col. 2, lines 13-17), and Monosov is open to having plug flow within a zone (continuous flow) (see Monosov, para. 0139, 0169 and 0175).
Monosov, as modified by Long, does not explicitly state “of about 8:1 to about 12:1” for the length to width ratio of the plug flow movement through the tank for the embodiment of Fig. 7-8.  However, Monosov discloses that there may be 3 to 30 zones in a treatment apparatus (an MSABP plant may have about 3 to about 25-30 zones defined by baffles and/or tank walls) (see Monosov, para. 0176) and that the vessel, or zones, may be a square, therefore teaching, for square-shaped zones, that the plug flow movement through the tank has a length to width ratio of 3:1 to 30:1.  Thus, the claimed ratio of about 8:1 to about 12:1 would have been obvious to one of ordinary skill in the art because the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05 (I)).
Alternatively, Monosov, as modified by Long, teaches a tank with eight stages where each stage is 7’-0” long by 5’-0” wide (see Fig. 11).  It would have been obvious to one of ordinary skill in the art to modify the stages or tanks of Monosov’s Fig. 7-8 embodiment to be the quantity and size of Monosov’s Fig. 11 embodiment and thus have a plug flow movement with a length to width ratio of about 8:1 to 

Regarding claim 19, Monosov, as modified by Long, teaches a wastewater treatment tank according to claim 18 wherein said tank is adapted to treat 100,000 gallons of water per day or less (the number and size of zones employed with vary from plant to plant, for example about 3 to about 25-30 zones for an MSABP plant; illustrative panel sizes include 1.5-4.5 m high, 1-2 m wide, and at least 20, 30 or more preferably substantially 35 mm thick, with 25-30 support members in a rack; these dimensions illustrate a capacity of a 3-stage vessel to be less than 100,000 gallons of water, thus the tank is interpreted to be capable of the claimed limitations) (see Monosov, para. 0168, 0176, 0195 and 0121; Fig. 10-11).

Regarding claim 24, Monosov, as modified by Long, teaches a wastewater treatment tank according to claim 1 wherein said higher concentrations of oxygen in said tank provide for a supersaturation of oxygen in the wastewater (see Monosov, para. 0203, 0140 and 0175) (the functional limitations of “higher oxygen concentrations” and “a supersaturation of oxygen” do not require any structure beyond a cover and a supply of oxygen-containing air and therefore do not patentably distinguish the claimed invention from the prior art; however, as the structure is taught by the prior art, the functional limitations of “higher oxygen concentrations” and “a supersaturation of oxygen” are inherent).

Regarding claim 26, Monosov, as modified by Long, teaches a wastewater treatment tank according to claim 18 wherein said higher concentrations of oxygen in said tank provide for a supersaturation of oxygen in the wastewater (see Monosov, para. 0203, 0140 and 0175) (the functional .

Claims  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monosov (US 2008/0245731 A1) and Long (US 4,915,829 A) as applied to claims 1above, and further in view of Frank.

Regarding claim 8, Monosov, as modified by Long, teaches a wastewater treatment tank according to claim 1 wherein said attached growth media comprises a polymer media (filaments used in synthetic polymer based yarns are usually extruded) (see Monosov, para. 0088) wherein said attached growth media in at least a first compartment and a second compartment of said at least three compartments is of a different density (biomass support members include yarns made from filaments of different kinds and may also include non-filaments of various weight/density; thus it is interpreted that each biomass support member is a different density from a plurality of other biomass support members, where “density” is broadly interpreted to mean any quantity (such as mass) to unit (such as volume) ratio) (see Monosov, para. 0007 and 0064). 
Monosov, as modified by Long, does not explicitly teach that the attached growth media in the first compartment is of lesser density than the attached growth media in the second compartment.
Frank teaches an attached growth media for treating wastewater (packing elements for use in a method of biological processing of water or other liquids, biofilms supported on the packing elements convert substrates such as pollutants or organic matter) (see col. 1, lines 4-10 and 13-16) and that 
Per the teaching by Frank that attached growth media density, defined as a surface area to volume ratio, is a result-effective variable, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the density of the first compartment attached growth media of Monosov, as modified by Long, to be of lesser density than the second compartment attached growth media during routine experiments to optimize the bioreactor volume and wastewater treatment process (see MPEP § 2144.05 II.B).

Regarding claim 12, Monosov, as modified by Long and Frank, teaches a wastewater treatment tank according to claim 8.
Monosov, as modified by Long and Frank, does not explicitly teach wherein said attached growth media has a surface area to volume ratio in the range of about 88 ft2/ft3 to 110 ft2/ft3; in the range of about 111 ft2/ft3 to 139 ft2/ft3; and greater than 140 ft2/ft3.
Frank further teaches attached growth media which has a surface area to volume ratio in the range of about 88 ft2/ft3 to 110 ft2/ft3; in the range of about 111 ft2/ft3 to 139 ft2/ft3; and greater than 140 ft2/ft3 (the packing element configuration can give a high surface area to volume ratio, particularly in the range 200-600 m2/m3 (which is equivalent to 60.96-182.88 ft2/ft3), and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see Frank, col. 2, lines 52-54; MPEP § 2144.05 I).
2/ft3 to 110 ft2/ft3; in the range of about 111 ft2/ft3 to 139 ft2/ft3; and greater than 140 ft2/ft3 as taught by Frank because such a surface area to volume ratio reduces the bioreactor volume (see Frank, col. 2, lines 52-55) and enhances wastewater treatment (a larger surface area to volume ratio provides a larger surface for biofilm so more biofilm is available to treat more pollutants, and thus such large surface area to volume ratios help to treat more waste) (see Frank, col. 1, lines 8-18 and 44-45).
Monosov, as modified by Long and Frank, does not explicitly teach wherein said attached growth media in said first compartment has a surface area to volume ratio in the range of about 88 ft2/ft3 to 110 ft2/ft3; said attached growth media in said second compartment has a surface area to volume ratio in the range of about 111 ft2/ft3 to 139 ft2/ft3; and said attached growth media in said third compartment has a surface area to volume ratio greater than 140 ft2/ft3.
However, as noted for claim 8 above, Frank teaches that attached growth media surface area to volume ratio is a result-effective variable (a high surface area to volume ratio reduces the bioreactor volume; additionally a larger surface area to volume ratio provides a larger surface for biofilm, thus more biofilm is available to treat more pollutants, thus the surface area to volume ratio affects the waste treatment process) (see col. 2, lines 52-55; col. 1, lines 8-18 and 44-45).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface area to volume ratio of the attached growth media of Monosov, as modified by Long and Frank, to be increasingly greater in downstream compartments, within the surface area to volume ratio range further taught by Frank, during routine experiments to optimize the bioreactor volume and wastewater treatment process (see MPEP § 2144.05 II.B).

Regarding claim 21, Monosov, as modified by Long, teaches a wastewater treatment tank according to claim 18 wherein said attached growth media comprises a polymer media (filaments used in synthetic polymer based yarns are usually extruded) (see Monosov, para. 0088) wherein said attached growth media in at least a first compartment and a second compartment of said at least two compartments is of a different density (biomass support members include yarns made from filaments of different kinds and may also include non-filaments of various weight/density; thus it is interpreted that each biomass support member is a different density from a plurality of other biomass support members, where “density” is broadly interpreted to mean any quantity (such as mass) to unit (such as volume) ratio) (see Monosov, para. 0007 and 0064). 
Monosov, as modified by Long, does not explicitly teach that the attached growth media in the first compartment is of lesser density than the attached growth media in the second compartment.
Frank teaches an attached growth media for treating wastewater (packing elements for use in a method of biological processing of water or other liquids, biofilms supported on the packing elements convert substrates such as pollutants or organic matter) (see col. 1, lines 4-10 and 13-16) and that attached growth media density is a result-effective variable (a high surface area to volume ratio reduces the bioreactor volume, where “density” is broadly interpreted to include surface area to volume; a larger surface area to volume ratio provides a larger surface for biofilm so more biofilm is available to treat more pollutants, thus the surface area to volume ratio affects the wastewater treatment process) (see col. 2, lines 52-55; col. 1, lines 8-18 and 44-45).
Per the teaching by Frank that attached growth media density, defined as a surface area to volume ratio, is a result-effective variable, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the density of the first compartment attached growth media of Monosov, as modified by Long, to be of lesser density than the second compartment attached growth 

Regarding claim 22, Monosov, as modified by Long and Frank, teaches a wastewater treatment tank according to claim 21. 
Monosov, as modified by Long and Frank, does not explicitly teach wherein said attached growth media in said first compartment has a minimum surface area to volume ratio of about 88 ft2/ft3.
Frank further teaches attached growth media which has a minimum surface area to volume ratio of about 88 ft2/ft3 (the packing element configuration can give a high surface area to volume ratio, particularly in the range 200-600 m2/m3 (which is equivalent to 60.96-182.88 ft2/ft3), and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see Frank, col. 2, lines 52-54; MPEP § 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the minimum surface area to volume ratio of the Monosov attached growth media to be of about 88 ft2/ft3 as taught by Frank because such a surface area to volume ratio reduces the bioreactor volume (see Frank, col. 2, lines 52-55) and enhances wastewater treatment (a larger surface area to volume ratio provides a larger surface for biofilm so more biofilm is available to treat more pollutants, and thus such large surface area to volume ratios help to treat more waste) (see Frank, col. 1, lines 8-18 and 44-45).

Regarding claim 27, Monosov, as modified by Long, teaches a wastewater treatment tank according to claim 1 wherein said attached growth media in said at least three compartments are of at least two different densities (biomass support members include yarns made from filaments of different kinds and may also include non-filaments of various weight/density; thus it is interpreted that each 
Monosov, as modified by Long, does not explicitly teach that the density of said attached growth media of a first compartment is of a lesser density than the attached growth media of at least one subsequent compartment.
Frank teaches an attached growth media for treating wastewater (packing elements for use in a method of biological processing of water or other liquids, biofilms supported on the packing elements convert substrates such as pollutants or organic matter) (see col. 1, lines 4-10 and 13-16) and that attached growth media density is a result-effective variable (a high surface area to volume ratio reduces the bioreactor volume, where “density” is broadly interpreted to include surface area to volume; a larger surface area to volume ratio provides a larger surface for biofilm so more biofilm is available to treat more pollutants, thus the surface area to volume ratio affects the wastewater treatment process) (see col. 2, lines 52-55; col. 1, lines 8-18 and 44-45).
Per the teaching by Frank that attached growth media density, defined as a surface area to volume ratio, is a result-effective variable, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the density of the first compartment attached growth media of Monosov, as modified by Long, to be a lesser density than the attached growth media of at least one subsequent compartment during routine experiments to optimize the bioreactor volume and wastewater treatment process (see MPEP § 2144.05 II.B).

Regarding claim 29, Monosov, as modified by Long, teaches a wastewater treatment tank according to claim 18 wherein said attached growth media in said at least two compartments are of at least two different densities (biomass support members include yarns made from filaments of different 
Monosov, as modified by Long, does not explicitly teach that the density of said attached growth media of a first compartment is of a lesser density than the attached growth media of at least one subsequent compartment.
Frank teaches an attached growth media for treating wastewater (packing elements for use in a method of biological processing of water or other liquids, biofilms supported on the packing elements convert substrates such as pollutants or organic matter) (see col. 1, lines 4-10 and 13-16) and that attached growth media density is a result-effective variable (a high surface area to volume ratio reduces the bioreactor volume, where “density” is broadly interpreted to include surface area to volume; a larger surface area to volume ratio provides a larger surface for biofilm so more biofilm is available to treat more pollutants, thus the surface area to volume ratio affects the wastewater treatment process) (see col. 2, lines 52-55; col. 1, lines 8-18 and 44-45).
Per the teaching by Frank that attached growth media density, defined as a surface area to volume ratio, is a result-effective variable, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the density of the first compartment attached growth media of Monosov, as modified by Long, to be a lesser density than the attached growth media of at least one subsequent compartment during routine experiments to optimize the bioreactor volume and wastewater treatment process (see MPEP § 2144.05 II.B).

Claims 10 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monosov (US 2008/0245731 A1) and Long (US 4,915,829 A) as applied to claims 1 and 18 above, and further in view of Haley, III et al. (US 2011/0068057 A1).

Regarding claim 10, Monosov, as modified by Long, teaches a wastewater treatment tank according to claim 1.
Monosov, as modified by Long, does not explicitly teach wherein said wastewater is treated with nearly pure oxygen.
Haley, III teaches a wastewater treatment tank wherein wastewater is treated with nearly pure oxygen (introduce atmospheric or pure oxygen) (see para. 0556).
Monosov, as modified by Long, and Haley, III are analogous inventions in the art of media-supported biological wastewater treatment tanks.  It would have been obvious to one of ordinary skill in the art to modify the gas source of Monosov, as modified by Long, to be pure oxygen as further taught by Haley, III because the simple substitution of one known element for another achieves predictable results to treat wastewater.

Regarding claim 23, Monosov, as modified by Long, teaches a wastewater treatment tank according to claim 18.
Monosov, as modified by Long, does not explicitly teach wherein said wastewater is treated with nearly pure oxygen.
Haley, III teaches a wastewater treatment tank wherein wastewater is treated with nearly pure oxygen (introduce atmospheric or pure oxygen) (see para. 0556).
Monosov, as modified by Long, and Haley, III are analogous inventions in the art of media-supported biological wastewater treatment tanks.  It would have been obvious to one of ordinary skill in .

Claims 13-14 and 25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monosov (US 2008/0245731 A1) in view of Long (US 4,915,829 A) and Haley, III et al. (US 2011/0068057 A1).

Regarding claim 13, Monosov teaches a method of treating wastewater comprising:
moving wastewater into an enclosed wastewater treatment tank wherein said tank is adapted to keep nearly pure oxygen or a mixture of nearly pure oxygen and compressed air enclosed in the tank when in operation (wastewater enters an influent channel into stage 1; the vessels will have tops closed or open to the atmosphere) (see para. 0203 and 0173; Fig. 7-8, 11 and 13) to provide for an aerobic system (the apparatus includes typical aeration gas supply system components, such as diffusers; supplied with oxygen-containing gas, e.g. air, oxygen and oxygen-enriched air) (see para. 0181 and 0140), said aerobic system providing for a higher pollutant removal rate than a non-enclosed wastewater treatment tank that is not treated with nearly pure oxygen or a mixture of nearly pure oxygen and compressed air due to higher oxygen concentrations in said tank (as the structures of a cover and the claimed oxygen-containing gas are taught by the prior art, the functional limitations are presumed to be inherent; alternatively, at start-up in the covered vessels, oxygen-containing gas is fed at a rate above the normal operation level to promote relatively rapid biomass growth, and therefore inherently achieve a higher pollutant removal rate than a non-enclosed tank which does not receive the claimed oxygen-containing gas) (see para. 0162);

said at least three compartments comprising at the bottom of each of said compartments an air diffuser adapted to diffuse nearly pure oxygen or a mixture of nearly pure oxygen and compressed air (the apparatus includes typical aeration gas supply system components, such as diffusers; supplied with oxygen-containing gas, e.g. air, oxygen and oxygen-enriched air, thus the diffuser is interpreted to be capable of diffusing the claimed gasses) (see para. 0181 and 0140) and including attached growth media (biomass support members) (see para. 0003 and Title) for treating said wastewater constructed and arranged above said air diffusers (diffusers are mounted at a lower elevation in the vessel than the bottoms of the biomass support panels, the panels comprising the biomass support members) (see para. 0183 and 0004) and substantially filling each of said compartments (see Fig. 7-8, where “substantially filling” is broadly interpreted to include any large degree of filling the vessel such as illustrated by Fig. 7-8; place substantial numbers of panels over and near rows of closely-spaced diffusers; place substantial numbers of panels over and near rows of closely-spaced diffusers; large capacity racks) (see para. 0184 
a source of nearly pure oxygen or a source of a mixture of nearly pure oxygen and compressed air connected to said air diffusers for treating said wastewater (supplied with oxygen-containing gas, e.g. oxygen-enriched air, where “a mixture of nearly pure oxygen and compressed air” is interpreted to require the structural elements of air and oxygen in any proportion) (see para. 0181 and 0140); and
wherein influent wastewater enters said tank and flows through the at least three compartments and is treated by said attached growth media and said nearly pure oxygen or said mixture of nearly pure oxygen and compressed air in said fully aerobic system to provide treated effluent discharge water which exits said tank (see para. 0203, 0140 and 0175) (as the structures of a cover and the claimed oxygen-containing gas are taught by the prior art, the functional limitation “fully aerobic” is inherent).
Monosov does not explicitly teach that the aerobic system of the tank is a fully aerobic system, where “fully aerobic” is broadly interpreted to require any degree of aerobic conditions throughout the entire tank.  However, Monosov further teaches that there may be any number of aeration stages (see para. 0141) and that aerobic conditions are preferred even in denitrifying zones (the presence in de-nitrifying zones of small amounts of excess oxygen for the benefit of aerobic bacteria is preferred) (see para. 0167).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the tank of Monosov to be a fully aerobic system, with aerobic conditions in every zone, because such a configuration is contemplated by Monosov and would achieve predictable results to treat wastewater. 

Long teaches a method of treating wastewater utilizing a continuous channel plug flow process for treating an influent wastewater and providing treated effluent discharge water comprising at least one baffle providing for at least two separate compartments in a tank wherein there are vertical openings at opposite ends of said baffles which vertical openings are substantially the entire height of said baffles; said baffles and said vertical openings are adapted to provide for continuous plug flow movement of said wastewater through each of said at least three compartments wherein said plug flow movement of said wastewater comprises a serpentine path for continuous flow of said wastewater through said vertical openings at opposite ends of said at least two baffles (a serpentine flow path is exhibited for wastewater flowing through the hydraulic plug-flow aeration chambers 30, 32 and 34 with conduit means 38 and 44, or chambers 70 and 78 with conduit means 68 and 76; the aeration chamber comprises a series of tanks) (see Fig. 3-4; claims 1 and 8). 
Long is an analogous invention in the art of aerated wastewater treatment systems.  It would have been obvious to one of ordinary skill in the art to modify the zones and vertical openings of Monosov to be configured for continuous plug-flow movement of said wastewater through each of said compartments, thus modifying the method to utilize a continuous channel plug flow process,  as taught by Long because plug hydraulic flow insures the maximum reduction of pollutants in the effluent and a high rate of oxygen usage throughout most of the tank (see Long, col. 2, lines 13-17), and Monosov is open to having plug flow within a zone (continuous flow) (see Monosov, para. 0139, 0169 and 0175).

Alternatively, Monosov, as modified by Long, teaches a tank with eight stages where each stage is 7’-0” long by 5’-0” wide (see Fig. 11).  It would have been obvious to one of ordinary skill in the art to modify the stages or tanks of Monosov’s Fig. 7-8 embodiment to be the quantity and size of Monosov’s Fig. 11 embodiment and thus have a plug flow movement with a length to width ratio of about 8:1 to about 12:1 because Monosov is open to any vessel shape and size (see Monosov, para. 0174) and is open to any number of stages (see Monosov, para. 0176).  
Monosov, as modified by Long, does not explicitly teach that the wastewater is moved into the wastewater treatment tank by pumping.
Haley, III teaches a method of treating wastewater comprising pumping wastewater into an enclosed wastewater treatment tank (pump 64 controls the wastewater which is introduced into the containers 32, containers 32 are utilized to treat wastewater therein and are sealed-off from the surrounding environment) (see para. 0195-0196; Fig. 1).
Monosov, as modified by Long, and Haley, III are analogous inventions in the art of media-supported biological wastewater treatment.  It would have been obvious to one of ordinary skill in the art to modify the method of Monosov, as modified by Long, to use pumping as taught by Haley, III 

Regarding claim 14, Monosov, as modified by Long and Haley, III, teaches a method according to claim 13.
Monosov, as modified by Long and Haley, III, does not explicitly teach wherein said wastewater is treated with nearly pure oxygen.
Haley, III further teaches wherein wastewater is treated with nearly pure oxygen (introduce atmospheric or pure oxygen) (see para. 0556).
It would have been obvious to one of ordinary skill in the art to modify the gas source of Monosov, as modified by Long and Haley, III, to be pure oxygen as further taught by Haley, III because the simple substitution of one known element for another achieves predictable results to treat wastewater.

Regarding claim 25, Monosov, as modified by Long and Haley, III, teaches a method according to claim 13 wherein said higher concentrations of oxygen in said tank provide for a supersaturation of oxygen in the wastewater (see Monosov, para. 0203, 0140 and 0175) (the functional limitations of “higher oxygen concentrations” and “a supersaturation of oxygen” do not require any structure beyond a cover and a supply of oxygen-containing air and therefore do not patentably distinguish the claimed invention from the prior art; however, as the structure is taught by the prior art, the functional limitations of “higher oxygen concentrations” and “a supersaturation of oxygen” are inherent).

Claims 15-16 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monosov (US 2008/0245731 A1), Long (US 4,915,829 A) and Haley, III et al. (US 2011/0068057 A1) as applied to claim 13 above, and further in view of Frank (US 5,783,069 A).

Regarding claim 15, Monosov, as modified by Long and Haley, III, teaches a method according to claim 13 wherein said attached growth media comprises a polymer media (filaments used in synthetic polymer based yarns are usually extruded) (see Monosov, para. 0088) wherein said attached growth media in at least a first compartment and a second compartment of said at least three compartments is of a different density (biomass support members include yarns made from filaments of different kinds and may also include non-filaments of various weight/density; thus it is interpreted that each biomass support member is a different density from a plurality of other biomass support members, where “density” is broadly interpreted to mean any quantity (such as mass) to unit (such as volume) ratio) (see Monosov, para. 0007 and 0064). 
Monosov, as modified by Long and Haley, III, does not explicitly teach that the attached growth media in the first compartment is of lesser density than the attached growth media in the second compartment.
Frank teaches an attached growth media for treating wastewater (packing elements for use in a method of biological processing of water or other liquids, biofilms supported on the packing elements convert substrates such as pollutants or organic matter) (see col. 1, lines 4-10 and 13-16) and that attached growth media density is a result-effective variable (a high surface area to volume ratio reduces the bioreactor volume, where “density” is broadly interpreted to include surface area to volume; a larger surface area to volume ratio provides a larger surface for biofilm so more biofilm is available to treat more pollutants, thus the surface area to volume ratio affects the wastewater treatment process) (see col. 2, lines 52-55; col. 1, lines 8-18 and 44-45).


Regarding claim 16, Monosov, as modified by Long, Haley, III and Frank, teaches a wastewater treatment tank according to claim 15.
Monosov, as modified by Long, Haley, III and Frank, does not explicitly teach wherein said attached growth media has a surface area to volume ratio in the range of about 88 ft2/ft3 to 110 ft2/ft3; in the range of about 111 ft2/ft3 to 139 ft2/ft3; and greater than 140 ft2/ft3.
Frank further teaches attached growth media which has a surface area to volume ratio in the range of about 88 ft2/ft3 to 110 ft2/ft3; in the range of about 111 ft2/ft3 to 139 ft2/ft3; and greater than 140 ft2/ft3 (the packing element configuration can give a high surface area to volume ratio, particularly in the range 200-600 m2/m3 (which is equivalent to 60.96-182.88 ft2/ft3), and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see Frank, col. 2, lines 52-54; MPEP § 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface area to volume ratio of the Monosov attached growth media to be in the range of about 88 ft2/ft3 to 110 ft2/ft3; in the range of about 111 ft2/ft3 to 139 ft2/ft3; and greater than 140 ft2/ft3 as taught by Frank because such a surface area to volume ratio reduces the bioreactor volume (see Frank, col. 2, lines 52-55) and enhances wastewater treatment (a larger surface area to volume ratio 
Monosov, as modified by Long, Haley, III and Frank, does not explicitly teach wherein said attached growth media in said first compartment has a surface area to volume ratio in the range of about 88 ft2/ft3 to 110 ft2/ft3; said attached growth media in said second compartment has a surface area to volume ratio in the range of about 111 ft2/ft3 to 139 ft2/ft3; and said attached growth media in said third compartment has a surface area to volume ratio greater than 140 ft2/ft3.
However, as noted for claim 15 above, Frank teaches that attached growth media surface area to volume ratio is a result-effective variable (a high surface area to volume ratio reduces the bioreactor volume; additionally a larger surface area to volume ratio provides a larger surface for biofilm, thus more biofilm is available to treat more pollutants, thus the surface area to volume ratio affects the waste treatment process) (see col. 2, lines 52-55; col. 1, lines 8-18 and 44-45).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface area to volume ratio of the attached growth media of Monosov, as modified by Long, Haley, III and Frank, to be increasingly greater in downstream compartments, within the surface area to volume ratio range further taught by Frank, during routine experiments to optimize the bioreactor volume and wastewater treatment process (see MPEP § 2144.05 II.B).

Regarding claim 28, Monosov, as modified by Long and Haley, III, teaches a wastewater treatment tank according to claim 13 wherein said attached growth media in said at least three compartments are of at least two different densities (biomass support members include yarns made from filaments of different kinds and may also include non-filaments of various weight/density; thus it is interpreted that each biomass support member is a density which is different from the density of a 
Monosov, as modified by Long and Haley, III, does not explicitly teach that the density of said attached growth media of a first compartment is of a lesser density than the attached growth media of at least one subsequent compartment.
Frank teaches an attached growth media for treating wastewater (packing elements for use in a method of biological processing of water or other liquids, biofilms supported on the packing elements convert substrates such as pollutants or organic matter) (see col. 1, lines 4-10 and 13-16) and that attached growth media density is a result-effective variable (a high surface area to volume ratio reduces the bioreactor volume, where “density” is broadly interpreted to include surface area to volume; a larger surface area to volume ratio provides a larger surface for biofilm so more biofilm is available to treat more pollutants, thus the surface area to volume ratio affects the wastewater treatment process) (see col. 2, lines 52-55; col. 1, lines 8-18 and 44-45).
Per the teaching by Frank that attached growth media density, defined as a surface area to volume ratio, is a result-effective variable, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the density of the first compartment attached growth media of Monosov, as modified by Long and Haley, III, to be a lesser density than the attached growth media of at least one subsequent compartment during routine experiments to optimize the bioreactor volume and wastewater treatment process (see MPEP § 2144.05 II.B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        January 21, 2021